UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7190


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CORNELIUS GRANT WILLIAMS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:05-cr-00467-LMB-1)


Submitted:   November 20, 2012             Decided: November 27, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Cornelius Grant Williams, Jr., Appellant Pro Se. Shayna Amanda
Hutchins, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cornelius    Grant   Williams,      Jr.,    appeals   the    district

court’s order denying in part, and granting in part, his motion

for reduction of sentence, 18 U.S.C. § 3582(c) (2006).                   We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                       See

United   States   v.   Williams,      No.   1:05-cr-00467-LMB-1       (E.D.   Va.

filed July 3, 2012, and entered July 16, 2012).                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the    materials      before   the    court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2